Gardens at
                                                                       ClearwaterAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2015

                                      No. 04-15-00716-CV

                                  Clark A. TCHERNOWITZ,
                                           Appellant

                                                v.

                               GARDENS AT CLEARWATER,
                                       Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 15542C
                          Honorable Susan Harris, Judge Presiding


                                         ORDER
        On November 16, 2015, this Court received a certificate of civil appeals filed by the Kerr
County District Clerk. The Certificate serves as notice to this Court of Clark Tchernowitz’s
intention to appeal a final judgment signed on November 5, 2015. However, the notice of appeal
is defective and does not satisfy Texas Rule of Appellate Procedure 25.1(d).

        Therefore, appellant must file an amended Notice of Appeal that complies with Rule
25.1(d) on or before December 16, 2015. If a compliant amended Notice of Appeal is not filed
by Appellant on or before this date, this Court may dismiss the appeal. See TEX. R. APP. P.
42.3(a), (c).

        On November 30, 2015, Appellant filed a letter with this Court requesting waiver of the
filing fees due to his indigence. However, Appellant failed to file an affidavit of indigence in
compliance with Texas Rule of Appellate Procedure 20.1. Therefore, appellant must file an
affidavit of indigency that complies with Rule 20.1 on or before December 16, 2015. If a
compliant affidavit of indigency is not filed by Appellant on or before this date, Appellant will
be required to pay for the costs of any appeal. See TEX. R. APP. P. 20.1.
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court